


Exhibit 10.11.2

 

ARCH CAPITAL GROUP LTD.
Share Appreciation Right Agreement

 

AGREEMENT, made and entered into this            day of                       ,
2007, by and between Arch Capital Group Ltd. (the “Company”), a Bermuda company,
and                                 (the “SAR Holder”).

 

WHEREAS, the SAR Holder has been granted the following award under the Company’s
2007 Long Term Incentive and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the SAR
Holder agree as follows:

 


(A)                                  GRANT. PURSUANT TO THE PROVISIONS OF THE
PLAN, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE COMPANY
HEREBY GRANTS TO THE SAR HOLDER A SHARE APPRECIATION RIGHT (THE “SAR”) WITH
RESPECT TO                          SHARES. THE SAR REPRESENTS A RIGHT TO BE
PAID, UPON EXERCISE OF THE SAR, AN AMOUNT MEASURED BY (X) THE DIFFERENCE BETWEEN
THE FAIR MARKET VALUE PER SHARE ON THE DATE OF EXERCISE AND THE EXERCISE PRICE
PER SHARE OF THE SAR, MULTIPLIED BY (Y) THE NUMBER OF SHARES WITH RESPECT TO
WHICH THE SAR IS EXERCISED, WITH SUCH AMOUNT TO BE PAID IN THE FORM OF SHARES
VALUED AT THEIR FAIR MARKET VALUE ON THE DATE OF EXERCISE. THE SAR IS GRANTED AS
OF                                      , 2007 (THE “DATE OF GRANT”), AND SUCH
GRANT IS SUBJECT TO THE TERMS AND CONDITIONS HEREIN AND THE TERMS AND CONDITIONS
OF THE PLAN. IN THE EVENT THERE IS ANY CONFLICT BETWEEN THE TERMS OF THE PLAN
AND THIS AGREEMENT, THE TERMS OF THE PLAN SHALL CONTROL. CAPITALIZED TERMS USED
HEREIN BUT NOT DEFINED SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN.


 

(b)                                 Exercise Price. The exercise price of the
SAR shall be equal to $                  per Share.

 

(c)                                  Status of Shares. Upon issue, the shares
received upon exercise of the SAR shall rank equally in all respects with the
other Shares.

 

(d)                                 Term of SAR. The SAR may be exercised only
during the period (the “SAR Period”) set forth in paragraph (f) below and shall
remain exercisable until the tenth anniversary of the Date of Grant. Thereafter,
the SAR Holder shall cease to have any rights in respect thereof. The right to
exercise the SAR shall be subject to sooner termination as provided in paragraph
(j) below.

 

(e)                                  No Rights of Shareholder. The SAR Holder
shall not, by virtue hereof, be entitled to any rights of a shareholder in the
Company, either at law or in equity.

 

(f)                                    Exercisability. Except as otherwise set
forth in paragraph (j) below, the SAR shall become exercisable in three equal
annual installments on the first, second and third anniversaries of the Date of
Grant, in each case subject to paragraph (j) below. Subject to paragraph (j)

 

--------------------------------------------------------------------------------


 

below, the SAR may be exercised at any time or from time to time during the SAR
Period in regard to all or any portion of the SAR which is then exercisable, as
may be adjusted pursuant to paragraph (g) below.

 

(g)                                 Adjustments for Recapitalization and
Dividends. In the event that, prior to the expiration of the SAR, any dividend
in Shares, recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
such change affects the Shares such that they are increased or decreased or
changed into or exchanged for a different number or kind of shares, other
securities of the Company or of another corporation or other consideration, then
in order to maintain the proportionate interest of the SAR Holder and preserve
the value of the SAR, (i) there shall automatically be substituted for each
Share subject to the unexercised SAR the number and kind of shares, other
securities or other consideration (including cash) into which each outstanding
Share shall be changed or for which each such Share shall be exchanged, and
(ii) the exercise price shall be increased or decreased proportionately so that
the aggregate purchase price for the Shares subject to the unexercised SAR shall
remain the same as immediately prior to such event.

 

(h)                                 Nontransferability. The SAR, or any interest
therein, may not be assigned or otherwise transferred, disposed of or encumbered
by the SAR Holder, other than by will or by the laws of descent and
distribution. During the lifetime of the SAR Holder, the SAR shall be
exercisable only by the SAR Holder or by his or her guardian or legal
representative. Notwithstanding the foregoing, the SAR may be transferred by the
SAR Holder to members of his or her “immediate family “ or to a trust or other
entity established for the exclusive benefit of solely one or more members of
the SAR Holder’s “immediate family.”  Any SAR held by the transferee will
continue to be subject to the same terms and conditions that were applicable to
the SAR immediately prior to the transfer, except that the SAR will be
transferable by the transferee only by will or the laws of descent and
distribution. For purposes hereof, “immediate family” means the SAR Holder’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings (including half brother and sisters), in laws, and
relationships arising because of legal adoption.

 

(i)                                     Exercise of SAR. In order to exercise
the SAR, the SAR Holder shall submit to the Company an instrument specifying the
whole number of Shares in respect of which the SAR is being exercised. Shares
will be issued accordingly by the Company, and a share certificate dispatched to
the SAR Holder within 30 days. The payment upon a SAR exercise shall be solely
the number of whole Shares calculated in paragraph (a) above. Fractional Shares
shall be rounded down to the nearest whole Share with no cash consideration
being paid upon exercise. Anything to the contrary herein notwithstanding, the
Company shall not be obligated to issue any Shares hereunder if the issuance of
such Shares would violate the provision of any applicable law, in which event
the Company shall, as soon as practicable, take whatever action it reasonably
can so that such Shares may be issued without resulting in such violations of
law.

 

2

--------------------------------------------------------------------------------


 

(j)                                     Termination of Service.

 

1.               IN THE EVENT THE SAR HOLDER CEASES TO BE AN EMPLOYEE OF THE
COMPANY DUE TO HIS DEATH OR PERMANENT DISABILITY (AS DEFINED IN THE COMPANY’S
INCENTIVE COMPENSATION PLAN ON THE DATE HEREOF), THE SAR, TO THE EXTENT NOT
ALREADY EXERCISABLE IN FULL, SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL AND
SHALL CONTINUE TO BE EXERCISABLE BY THE SAR HOLDER (OR HIS BENEFICIARY OR ESTATE
IN THE EVENT OF HIS DEATH) FOR A PERIOD OF THREE YEARS FOLLOWING SUCH
TERMINATION OF EMPLOYMENT (BUT NOT BEYOND THE SAR PERIOD).

 

2.               IN THE EVENT OF TERMINATION OF EMPLOYMENT (OTHER THAN BY THE
COMPANY FOR CAUSE, AS SUCH TERM IS DEFINED IN THE COMPANY’S INCENTIVE
COMPENSATION PLAN ON THE DATE HEREOF) AFTER THE ATTAINMENT OF RETIREMENT AGE (AS
DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN ON THE DATE HEREOF), THE
SAR SHALL CONTINUE TO BECOME EXERCISABLE ON THE SCHEDULE SET FORTH IN PARAGRAPH
(F) ABOVE SO LONG AS THE SAR HOLDER DOES NOT ENGAGE IN ANY ACTIVITY IN
COMPETITION WITH ANY ACTIVITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER
THAN SERVING ON THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF ANOTHER
COMPANY OR AS A CONSULTANT FOR NO MORE THAN 26 WEEKS PER CALENDAR YEAR
(“COMPETITIVE ACTIVITY”) AND SHALL CONTINUE TO BE EXERCISABLE BY THE SAR HOLDER
(OR HIS BENEFICIARY OR ESTATE IN THE EVENT OF HIS DEATH) FOR THE REMAINDER OF
THE SAR PERIOD. IN THE EVENT THE SAR HOLDER ENGAGES IN A COMPETITIVE ACTIVITY,
(A) THE SAR, TO THE EXTENT THEN EXERCISABLE, MAY BE EXERCISED FOR 30 DAYS
FOLLOWING THE DATE ON WHICH THE SAR HOLDER ENGAGES IN SUCH COMPETITIVE ACTIVITY
(BUT NOT BEYOND THE SAR PERIOD) AND (B) THE SAR, TO THE EXTENT THEN NOT
EXERCISABLE, SHALL BE IMMEDIATELY FORFEITED.

 

3.               IN THE EVENT THE SAR HOLDER CEASES TO BE AN EMPLOYEE OF THE
COMPANY AFTER A CHANGE IN CONTROL (AS DEFINED BELOW) DUE TO TERMINATION (A) BY
THE COMPANY NOT FOR CAUSE OR (B) BY THE SAR HOLDER FOR GOOD REASON (AS DEFINED
IN THE EMPLOYMENT AGREEMENT, DATED AS OF                       , BETWEEN THE SAR
HOLDER AND                           ), IN EITHER CASE, ON OR BEFORE THE SECOND
ANNIVERSARY OF THE OCCURRENCE OF THE CHANGE IN CONTROL, THE SAR, TO THE EXTENT
NOT ALREADY EXERCISABLE IN FULL, SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL
AND SHALL CONTINUE TO BE EXERCISABLE BY THE SAR HOLDER FOR A PERIOD OF 90 DAYS
FOLLOWING SUCH TERMINATION OF EMPLOYMENT (BUT NOT BEYOND THE SAR PERIOD).

 

4.               IN THE EVENT THAT THE SAR HOLDER CEASES TO BE AN EMPLOYEE OF
THE COMPANY FOR ANY OTHER REASON, EXCEPT DUE TO A TERMINATION OF THE SAR
HOLDER’S EMPLOYMENT BY THE COMPANY FOR CAUSE, (A) THE SAR, TO THE EXTENT THEN
EXERCISABLE, MAY BE EXERCISED FOR 90 DAYS FOLLOWING TERMINATION OF EMPLOYMENT
(BUT NOT BEYOND THE SAR PERIOD) AND (B) THE SAR, TO THE EXTENT THEN NOT
EXERCISABLE, SHALL BE IMMEDIATELY FORFEITED; PROVIDED THAT, IN THE EVENT OF A
REDUNDANCY (AS DEFINED BELOW), THE COMMITTEE, IN ITS SOLE DISCRETION, MAY, IN
ACCORDANCE WITH ITS AUTHORITY UNDER THE PLAN, DETERMINE THAT THE SAR, TO THE
EXTENT NOT EXERCISABLE, SHALL BECOME EXERCISABLE AND SHALL CONTINUE TO BE
EXERCISABLE BY THE SAR HOLDER FOR A PERIOD OF 90 DAYS FOLLOWING SUCH TERMINATION
OF EMPLOYMENT (BUT NOT BEYOND THE SAR PERIOD).

 

3

--------------------------------------------------------------------------------


 

5.               IN THE EVENT OF A TERMINATION OF THE SAR HOLDER’S EMPLOYMENT
FOR CAUSE, THE SAR SHALL IMMEDIATELY CEASE TO BE EXERCISABLE AND SHALL BE
IMMEDIATELY FORFEITED.

 

6.               FOR PURPOSES OF THIS SAR, SERVICE WITH ANY OF THE COMPANY’S
SUBSIDIARIES (AS DEFINED IN THE PLAN) SHALL BE CONSIDERED TO BE SERVICE WITH THE
COMPANY.

 

7.               “CHANGE IN CONTROL” SHALL MEAN:

 

(A)            any person (within the meaning of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than a Permitted Person, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of Voting Securities representing 50% or more of
the total voting power or value of all the then outstanding Voting Securities;
or

 

(B)              the individuals who, as of the date hereof, constitute the
Board of Directors of the Company (the “Board”) together with those who become
directors subsequent to such date and whose recommendation, election or
nomination for election to the Board was approved by a vote of at least a
majority of the directors then still in office who either were directors as of
such date or whose recommendation, election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board; or

 

(C)              the consummation of a merger, consolidation, recapitalization,
liquidation, sale or disposition by the Company of all or substantially all of
the Company’s assets, or reorganization of the Company, other than any such
transaction which would (x) result in more than 50% of the total voting power
and value represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
former shareholders of the Company and (y) not otherwise be deemed a Change in
Control under subparagraphs (A) or (B) of this paragraph.

 

“Permitted Persons” means (A) the Company; (B) any Related Party; (C) Hellman &
Friedman or any of its subsidiaries or investment funds managed or controlled by
Hellman & Friedman; (D) Warburg Pincus or any of its subsidiaries or any
investment funds managed or controlled by Warburg Pincus or any of its
subsidiaries; or (E) any group (as defined in Rule 13b-3 under the Exchange Act)
comprised of any or all of the foregoing.

 

“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary

 

4

--------------------------------------------------------------------------------


 

of the Company; or (C) any entity, 50% or more of the voting power of which is
owned directly or indirectly by the shareholders of the Company in substantially
the same proportion as their ownership of Voting Securities immediately prior to
the transaction.

 

“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.

 

8.               “REDUNDANCY” SHALL MEAN TERMINATION OF EMPLOYMENT BY THE
COMPANY DUE TO ITS NEED TO REDUCE THE SIZE OF ITS WORKFORCE, INCLUDING DUE TO
CLOSURE OF A BUSINESS OR A PARTICULAR WORKPLACE OR CHANGE IN BUSINESS PROCESS.
WHETHER A TERMINATION OF EMPLOYMENT IS DUE TO A “REDUNDANCY” SHALL BE DETERMINED
BY THE COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION, SUCH DETERMINATION BEING
FINAL AND BINDING ON ALL PARTIES HERETO AND ALL PERSONS CLAIMING THROUGH, IN THE
NAME OF OR ON BEHALF OF SUCH PARTIES.

 

(k)                                  Obligations as to Capital. The Company
agrees that it will at all times maintain authorized and unissued share capital
sufficient to fulfill all of its obligations under the SAR.

 

(l)                                     Transfer of Shares. The SAR, the Shares
issued hereunder, or any interest in either, may be sold, assigned, pledged,
hypothecated, encumbered, or transferred or disposed of in any other manner, in
whole or in part, only in compliance with the terms, conditions and restrictions
as set forth in the governing instruments of the Company, applicable United
States federal and state securities laws and the terms and conditions hereof.

 

(m)                               Expenses of Issuance of Shares. The issuance
of stock certificates upon the exercise of the SAR in whole or in part, shall be
without charge to the SAR Holder. The Company shall pay any issuance, stamp or
documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
exercise of the SAR in whole or in part or the resulting issuance of Shares
hereunder.

 

(n)                                 Withholding. No later than the date of
exercise of the SAR granted hereunder, the SAR Holder shall pay to the Company
or make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes of any kind required by law to be withheld upon
the exercise of such SAR and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the SAR Holder, federal, state and local taxes of any kind required by
law to be withheld upon the exercise of such SAR.

 

(o)                                 References. References herein to rights and
obligations of the SAR Holder shall apply, where appropriate, to the SAR
Holder’s legal representative or estate without regard to whether specific
reference to such legal representative or estate is contained in a particular
provision of this SAR.

 

5

--------------------------------------------------------------------------------


 

(p)                                 Notices. Any notice required or permitted to
be given under this agreement shall be in writing and shall be deemed to have
been given when delivered personally or by courier, or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address indicated below or to such changed address as
such party may subsequently by similar process give notice of:

 

If to the Company:

 

Arch Capital Group Ltd.:

Wessex House
45 Reid Street
Hamilton HM 12 Bermuda
Attn:  Secretary

 

If to the SAR Holder:

 

The last address delivered to the Company by the SAR Holder in the manner set
forth herein.

 

(q)                                 Governing Law. This agreement shall be
governed by and construed in accordance with the laws of New York, without
giving effect to principles of conflict of laws thereof.

 

(r)                                    Entire Agreement. This agreement and the
Plan constitute the entire agreement among the parties relating to the subject
matter hereof, and any previous agreement or understanding among the parties
with respect thereto is superseded by this agreement and the Plan.

 

(s)                                  Counterparts. This agreement may be
executed in two counterparts, each of which shall constitute one and the same
instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the Date
of Grant.

 

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------
